Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 12/07/2021 with a priority date of 2/12/2016.
Claims 1, 3, 6-8, 10, 12, and 14-16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to 1, 3, 6-8, 10, 12, 14 and 15 have been entered and claims 2, 4, 5 and 9, 11, and 13 are cancelled and claim 16 has been added.
Claims 1, 3, 6-8, 10, 12, and 14-16 overcome the rejection under 35 USC 103.
Claims 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 USC 101 in view of Alice.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification at [0067-0080] and Figures 5-8 result in what is shown in Figures 10-14. These paragraphs discloses a complete process for arriving at different scores and value using the dictionaries, classifications, tags and weights. The first index value correlates to a mirror score and the second index value correlates to a thermo score where Figures 10 shows a time series diagram of mirrors scores over time and Figure 11 shows diagram of thermo scores over time. Figures 12 and 13 show different diagrams. Figure 12 shows positive and negative feelings for terms in the mirror dictionary classification and the effect on mirror scores. Figures 13 shows positive and negative feelings for terms in the thermo dictionary classification and the effect on thermo scores. Figure 14 shows weighted mirror scores and thermo scores as values.
Separating the complete process described in the specification into two separate processes provides support individually for the claims, but not for both processes being performed on same first text and second text and resulting in a diagram. Because the claimed calculating steps are a first process that recites a first text and second text where each are for a different type of index value (i.e. mirror vs thermos), and the claimed feeling determination and generating a diagram are a second process that uses the same first text and second text to determine a first value and a second value by summing weighted scores, as opposed to index values. Figure 12 and 13 show a first text and a second text as associated with the same tag type 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 6-8, 10, 12, and 14-16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims recite the limitation “weighed first score” and “weighted second scores” in the “subtract” steps.  Prior limitation recite, “weight…calculate a weighted first index 
Even assuming that the weighed scores are the weighted index values then claims are still indefinite because the claims only recite calculating a single first index value, and a single second index value, which requires making another assumption for an omitted step that calculates plural initial index values that are summed to arrive at a final index value for each index. In the alternative is has to be assumed that multiple index values are being calculated for multiple text classifications for the same type of tag, which is contrary to the amended claims.
Further, the applicant’s arguments under 35 USC 101 point to [0094, 0095], which describes Figures 12 and 13. The prior claims included index values for text classification and the amended claims remove this concept and recite “for each brand”, but Figures 12 and 13 show respective scores for each type of score for multiple text classifications for a single Brand A, which means another step is omitted and examiner is left to guess as to which of the diagram the applicant is attempting to claim. Another interpretation is the first value and second value are sums of the individual index values and the diagram is just a final thermo score 71 and a final mirror score 65 for a single brand shown in Figure 14 or just one of the individual mirror scores and thermos scores for respective text classifications. Another interpretation is the first value and second value are one data point for a single point in time in Figures 10 for Brand A, where Figure 11 is the result of assuming “for each brand” requires repeating all the claimed steps for Brand B. Another interpretation is the applicant is attempting to claim a first value and a second value that partially reads on displaying any diagrams. See the attached proposed amendments and Examiner initiated interview for suggestions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 3, 8, 10, 12 and 16 are a device, claims 6 and 14 are a method and claims 7 and 15 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more. 
Step 2A: 
Prong 1: In claims 1, 6, and 7 there are four dictionaries (i.e. sets for words or phrases), which store terms for names of companies or brands, terms expected by the company, terms indicating customer responses to the brand and terms used for semantic analysis. Claims 8, 14 and 15 add a fifth indicating risk.
All are used to apply tags, which are labels associated with each type of dictionary. Tagging is associating these labels with words or phrases to text extracted from the collected data such that the word or phrase is found in the respective dictionary.
Terms expected by the company and terms indicating customer responses to the brand have classifications, which the specification discloses as a hierarchy where keywords that are grouped under broad classes, such as word “cool” falls under the class of “joy”. The specification explains that the classification can be used for assigning tags, scoring and viewing a class of terms. 

The first tag and the second tag are used to calculate a first index and the first tag and third tag are used to calculate a second index. Next, weights are applied based on the collection source and feeling determination process is performed. The sum of weighted scores are subtracted based on positive and negative expressions to determine values for each brand, and a diagram comprising the values is generated.
Further independent and dependent claims offer a fourth index indicating risk, indications of positive and negative content, and comparing index values, as well as a third term and a third index value.  Dependent claims also indicate whether content is positive or negative and generate a diagram for each index in the form of line graphs related to average positive and negative content.
These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, the claims include calculating values, summing and subtracting, which are Mathematical Concepts, such as mathematical calculations that determine values and perform the operation of subtraction.
Prong 2: This judicial exception is not integrated into a practical application because computers and processor that perform the extraction and calculation are described at a high-level 
The generated diagram is not considered an additional element. However, if it were then this limitation amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic 

Reasons for Overcoming the Art of Record
The claims offer a combination of steps that was not obvious in view of the art of record. The claims include several dictionaries, tagging and calculating index values, which the specification calls mirror scores and thermo scores along with a risk score in some independent claims. The current amendments add an additional process of weighting text and a feeling determination on the text. Rather than link the weighting and feelings to the indexes, the claims recite weighted scores for the first text and second text, which is the text that was previously used to calculate the first index value and second index value. Based on the specification these index score are for different types of text where each corresponds to a respective dictionary. 
First, the claims explicitly recite at least four specific dictionaries with different tags where at least two of the dictionaries have classifications, rather than one dictionary with terms that have multiple tags. The art of record discloses, via a combination of references, the use of different lists of terms, but a single reference does not having all four separate dictionaries, tagging from separate dictionaries, and calculating a first and second index value. The combined art reads on concepts related to the dictionaries, the first index value, the second index value, weighting based on medium source, positive expressions and negative expression. However, the art does not disclose a combination of processes that calculates the index values in the claimed manner then goes on to weight text, determine feelings in text, sum weighted scores based expressions and arrive at a first value and second value then generate a diagram for these values, as opposed to a diagram of the index values. 
Art of Record
Kursar et al. (U.S. 2013/0035986; Hereafter: Kursar): See Non-Final OA dated 9/8/2021.
Goeldi et al. (U.S. 2010/0121843 A1; Hereafter: Goeldi): See Non-Final OA dated 9/8/2021.
Castellanos et al. (U.S. 2015/0106155 A1; Hereafter: Castellanos): See Non-Final OA dated 9/8/2021.
Leach et al. (U.S. 2015/0039524 A1): discloses determining sentiment, tagging, parsing and generating impact reports about a brand, but lacks many of the specific steps and dictionaries.
Bhatia et al. (U.S. 2013/0014223 A1): discloses scores, determining sentiment, tagging, parsing weighting, taxonomy logic and a brand awareness model, but lacks many of the specific steps and dictionaries. See, [0212].
Cai et al. (U.S. 2011/0137906 A1): discloses a sentiment dictionary and assigning sentiment to all the words in a domain dictionary and tagging.
Sakamoto (US 11,132,699): discloses a similar application with multiple dictionaries filed by the applicant related to removing noise in brand data and mapping data in to three dimensional space.

Response to Arguments
Regarding 35 USC 103: Applicant’s arguments are moot in view of overcoming the rejection.
Regarding 35 USC 112: Examiner is seeking clarity on whether the applicant is summing individual index scores for two different types of tags, or summing scores for individual text classifications for the same type of tag. Examiner respectfully asserts the claims partially read on both concepts without claiming a complete process for either.
Regarding 35 USC 101: Examiner respectfully asserts that the most of the limitations are abstract concepts that at best offer an improvement to a business process, and even a combination of abstract concepts and/or a very detailed recitation of an abstract concept does not make the claims any less abstract under prong 1, nor do these concepts amount to additional elements that must be considered under prong 2 and Step 2B.  
Applying abstract concepts on a generic computer is not enough to amount to a practical application. The only limitations not describing abstract ideas are computers or processers that are being used as tools to extract data and perform calculations. The rejection set forth above explains that using a processor as claimed amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Further, [0003-0006] are not technical problems, nor do the claims or [0007]. [0096], and [0105] offer a technical improvement or solution. Instead, what the applicant has claimed is at be automatically extracting and calculating, and what the applicant’s claims recite, through artful drafting, is a combination broad abstract concept that fail to provide any meaningful limitations relating to any technology.  [0094, 0095] describe outputting the results, where the only limit is a diagram, which is any drawing that explains the results, and [0105] which is nothing more than explaining what might be possible by looking at the results. The claimed diagram simply 
Examiner respectfully asserts that even a combination of multiple narrowly tailored abstract ideas does not make the claims any less abstract, nor do these limitations somehow infer any technical improvement to limitations, such as dictionaries, that are devoid of technology. The claims do not amount to significantly more because the most of the limitations are abstract concepts related to organizing human activity by evaluating how frequently a term is found in data about a brand, which is not a technology or technical field, and the functioning of a computer (evaluation device) is not improved by using it to extract data and perform calculations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the  and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688